Citation Nr: 0502852	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  98-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for inner ear imbalance, to 
include cerebral ataxia.

ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel












INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In May 1999, the Board reopened the service 
connection claim for inner ear imbalance, including cerebral 
ataxia, and remanded the case for a VA examination.  In 
August 2002, and February 2003, the Board sought additional 
evidentiary development.  In September 2003, the Board 
remanded the case again so that the RO could review the 
expanded record, which was done in a September 2004 
supplemental statement of the case.

It is noted that the September 2003 remand referred claims of 
entitlement to aid and attendance, and entitlement to an 
earlier effective date for the veteran's service-connected 
post-traumatic stress disorder and total disability rating 
based on individual unemployability.



FINDING OF FACT

The veteran's inner ear imbalance is likely related to the 
ear damage he sustained while in service.



CONCLUSION OF LAW

The veteran's inner ear imbalance is proximately the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

An assessment of the Veterans Claims Assistance Act, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), for the pending appeal is not required as the 
appellant's underlying claim is granted.  

I.  Facts

The veteran's service medical records do not contain 
reference to imbalance, or cerebral ataxia.  The veteran was 
hospitalized due to furnunculosis in the ear, and when the 
swelling subsided, the drum was perforated with a swollen 
mastoid.  The veteran complained of complete loss of the 
hearing on the right.  A January 1946 separation examination 
indicated that the veteran had a fungus growth in the right 
ear contracted in New Guinea.  Besides also having non-
symptomatic pes planus of the feet, all of the veteran's 
major physical systems were noted as normal.  

In 1949, the veteran's fungus infection of the right ear was 
service-connected.  In December 1965, a VA examination 
concerning the veteran's ear reported his symptoms:  He had 
had a roaring in his right ear for a number of years, and 
pain radiated to the forehead.  The veteran was concerned 
that he might have something serious like a brain tumor, and 
he noted "passing out spells."  After a physical 
examination, the veteran was diagnosed as having conversion 
reaction with phobic features, chronic, severe, associated 
with the veteran's service-connected ear condition.  

At this time, the veteran sought service connection for a 
nervous disorder, and a February 1966 addendum to the 
previous examination diagnosed the veteran has having 
borderline schizophrenic reaction.  In September 1966, the 
Board denied a service connection claim for a psychiatric 
disorder.

In November 1966, the veteran's wife submitted a statement 
that her husband had blacked out in an automobile, disengaged 
the gears, and hurt his legs.  He had an examination that 
included a neurological assessment:  The veteran walked in a 
bent-forward position and used a cane.  No gross deformity or 
muscular atrophy or ataxia was noted in either the upper or 
lower extremities.  In May 1970, the Board denied a service 
connection claim for a psychiatric disease and peripheral 
edema of the legs.  

In May 1980, the veteran filed a statement that he believed 
the fungus in the right ear resulted in blackouts.  A January 
1981 rating decision denied service connection for blackouts.  
In May 1982, the veteran referred to brain damage as a result 
of wounds sustained to the head in combat.  An August 1982 
rating decision denied service connection for seizures and a 
wound to the head.  

An Administration treatment record from June 1983 noted the 
veteran had a history of alcohol abuse, which he had quit 
three years earlier, as well as a history of ear infections.  
The veteran had had difficulty walking for ten years.  A 
neuro consult of evaluation of ataxia was planned, and an old 
medical chart had no mention of an ataxic gait.  In July 
1983, another treatment note stated that it did not sound 
like the veteran had trouble with seizures, and one option 
would be to lower medication.  An unsteady gait was noted, 
and it seemed aggravated by a right knee injury.  In 
September 1983, another consult did not conceive further 
neuro work-up was necessary.  

In August 1986, the Board denied service connection for a 
seizure disorder.  In May 1989, the veteran underwent a VA 
examination that rendered a diagnosis of seizure disorder 
persistent by history that the veteran stated was related to 
his initial fungus infection, as is his deafness.  

In August 1992, a neuroscreening clinic treatment noted that 
the gait disturbance was secondary to pain from 
osteoarthritis and was not neurological.  There were no signs 
of cerebellar dysfunction.  Outpatient treatment records from 
September 1993 noted that the veteran had problems with 
equilibrium, and that he could not stand up straight.  The 
impression rendered was cerebellar ataxia.  

In a March 1995 statement, the veteran asserted that when he 
was hospitalized in New Guinea in 1944 for the ear infection, 
which caused his right ear to become deaf, defective hearing 
in the left ear, seizures, problems with balance and nerve 
damage.  

A May 1995 VA examination assessed the veteran's subjective 
complaints of a seizure disorder and blackouts commencing in 
1944.  The veteran asserted that he lost consciousness for 
less than 30 seconds, and had problems with balance.  The 
veteran was diagnosed as having a history of "seizure 
disorder."  

In June 1995, the RO denied a service connection claim for 
seizure disorder secondary to service-connected right ear 
otitis externa.  In September 1996, the Board decided that 
the veteran had not submitted new and material evidence to 
justify reopening a service connection claim for a seizure 
disorder, with inner ear imbalance.  

The veteran submitted an October 1997 letter from Dr. 
Bradshaw, a Division Director for Behavioral Health for VA.  
Dr. Bradshaw remarked that the veteran had been a patient at 
the Colmery-O'Neil VA Medical Center for many years, and had 
suffered from dizziness and fallen on numerous occasions.  In 
World War II the veteran had had a fungal infection of the 
right ear, and at that time, was noted to have dizziness:  
"It is thought dizziness could be related to eighth nerve 
damage, which would be compatible with infection of the 
ear."  Balance had become an increasing problem for the 
veteran, resulting in falls and broken bones.  Finally, it 
would appear that the infection from World War II was 
directly related to his problems with balance.  

In August 1998, the RO denied service connection for 
cerebellar ataxia, and granted service connection for post-
traumatic stress disorder with a 70 percent disability 
evaluation and entitlement to individual unemployability, 
both from November 11, 1993.  In May 1999, based particularly 
on Dr. Bradshaw's letter, the Board reopened a service 
connection claim for inner ear imbalance, to include cerebral 
ataxia.  

In July 1999, the veteran was referred for a VA examination 
due to difficulty with his gait.  The veteran described that 
he was unable to put on socks, or take a bath.  He had to use 
a walker or crutches.  On a cranial nerves examination, the 
veteran stated that he had had no lateral movement of his 
left eye all of his life.  He had no focal weakness of his 
limbs and his coordination was intact.  He had not drift of 
his arms.  His deep tendon reflexes were diminished and were 
not increased.  They were symmetric and he had bilateral 
plantor flexor responses and his sensibility to pain was 
intact in his upper and lower limbs.  The veteran's gait was 
not tested for safety reasons, and the examiner noted he was 
of very large size.  The examiner helped him stand, and it 
appeared that the veteran did not bear weight fully on this 
right leg.  The veteran was diagnosed as having:  History of 
possible seizure disorder since World War II with a history 
of injury from falls due to episodes of lost consciousness; 
degenerative joint disease of the right knee, causing 
difficulty walking and use of crutches and a walker; history 
of otitis and hearing loss; and Moebius' syndrome with no 
abduction of the left eye.  The examiner noted that there 
were no cerebellar signs on the examination, but there was a 
history of inability to walk without crutches or a walker.  
That was felt to be consistent with the instability of the 
right knee and history of inability to bathe and put on socks 
was related to degenerative joint disease of the right knee.  

In March 2003, the veteran had a neurological VA examination, 
and the examiner did not find that the veteran had ataxia.  
The examiner noted that the diagnosis of ataxia in December 
1992 was made by an internist of gastroenterology, who, while 
a wonderful person and excellent internist, was not a 
neurologist.  The examiner stated that examinations performed 
in 1965, 1992, and currently, did not support a diagnosis of 
ataxia.  The examiner listed the five signs of ataxia, and 
recalled that none of the exams of record endorse all five 
signs.  The current exam, in fact, lacked endorsement of four 
of the five signs.

Addressing the etiology issue, the examiner noted that a 
March 2003 MRI showed no evidence of lesion at the level of 
brainstem, pons, posterior fossa, or internal auditory 
canals.  There was no evidence of cerebellar degeneration in 
that MRI.  The claimed impairment of balance could be due to:  
(1) possible impaired arterial circulation of the brainstem 
such that the veteran may have had developed episodic 
imbalance due to vertebral-basilar insufficiency after August 
17, 1998, and before March 7, 2003; (2) possible partial 
complex seizures, which most probably were not due to the 
right ear infection, because seizure disorder may be caused 
by a central nervous system infection such as meningitis, and 
the veteran does not have a history a central nervous system 
infection; (3) the veteran's history of alcoholism, such that 
alcoholic cerebellar degeneration is characterized by ataxia 
of gait and legs-however, the veteran did not exhibit 
ataxia, nor did the MRI contain evidence of cerebellar 
degeneration.  

Finally, the examiner opined that any current imbalance 
disorder did not seem to be related to the veteran's active 
military service, based on when the veteran's problem 
manifested in relation to service.  

Also of record is a March 2003 audio examination, and the 
examiner stated that though no mention was made in the 
military records of balance problems, it was highly likely 
with TM perforation, drainage, and hearing loss.  The 
examiner noted that an ENG test performed in 1992 was 
interpreted as "abnormal and suggestive of right peripheral 
lesion and possible central lesion of the vestibular 
system."  Clinical reports from CT scans and MRIs of the 
head in the mid and late 1990s and early 2001 did not 
diagnose any lesions of the inner ear/vestibular system, only 
generalized atrophy of in certain areas of the brain.  The 
examiner noted that he did not perform specific balance 
tests, and that there was no mention of imbalance in service.  
It was possible, however, and highly likely that with severe 
ear infections, whether they be from mastoiditis and/or 
otitis media externa with swelling and drainage that the 
vestibular (balance) system was affected at that time and 
possibly following the service.  The examiner noted that he 
was not qualified to make any statements regarding the 
presence or absence of cerebellar externa.  

The veteran's daughter submitted an April 2004 statement in 
support of her father's claim, chronicling the veteran's 
condition over the years.  She stated that as a child, her 
relatives referred to the veteran as "war-wrecked," and 
that he came back from the war very different.  The veteran 
was always sick, he startled easily, and he had a nervous 
breakdown in May 1964.  The veteran's daughter recounted her 
father's continuous problems with his ears, and stated that 
the fungus infection resulted in inner ear imbalance 
associated with cerebral ataxia with 8th nerve lesion that 
produced blackouts, seizures, and inner ear imbalance.  

The veteran's other daughter submitted a statement referring 
to her father's psychiatric difficulties over the years, and 
that the fungus never went away.  She stated that the family 
had to move a lot due to her father's illnesses because he 
could not hold a job.  

The veteran's son submitted a statement that his father still 
suffered from the fungus infection, and that sounds and 
temperate changes caused him to blackout.  The veteran's 
conditions made it difficult for him to be playful and attend 
school functions with his children.  The veteran's illness 
from service caused his blackouts.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Additionally, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

In this case, the evidence has at least reached equipoise, 
and as such, due to the benefit of the doubt doctrine, the 
claim is granted.  Though the March 2003 VA neurological 
examination did not find that the veteran's imbalance 
disorder was related to service, a corresponding audio 
examination found it very likely that imbalance would follow 
from the severity of the ear problem as noted in service.  
Additionally, in 1997 Dr. Bradshaw offered a nexus opinion, 
which was a basis for reopening the claim.  The record 
reveals imbalance symptomatology over the years, in various 
examinations and lay statements.  

The recent neurology exam, however, failed to find evidence 
of cerebral ataxia.  The examiner resolved any conflicting 
evidence as to a proper diagnosis via a comprehensive review 
of the record, as well as supporting rationale for his 
opinion.  Diagnosis of such a disorder is within a 
neurologist's purview, and the veteran cannot be service-
connected for something he does not have.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  Secondary service 
connection is appropriate for an inner ear imbalance, not 
including cerebral ataxia.  


ORDER

Service connection is granted on a secondary basis for an 
inner ear imbalance.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


